Order filed August 12, 2021




                                      In The

       Eleventh Court of Appeals
                                   ___________

                              No. 11-21-00145-CR
                                   ___________

                    DANIEL RAY GARCIA, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 106th District Court
                            Gaines County, Texas
                        Trial Court Cause No. 19-5086


                                    ORDER
      Daniel Ray Garcia, who is currently represented by court-appointed counsel
Arthur Aguilar, Jr., has filed in this court a request to have Aguilar removed as his
attorney and to, perhaps, proceed pro se on appeal. We abate this appeal.
      Garcia specified in his request for the appointment of appellate counsel, which
was filed in the trial court, that he did not want Aguilar to be appointed as his
attorney as they had a longstanding conflict. Garcia indicated that he would prefer
to represent himself on appeal rather than being represented by Aguilar. The trial
court nevertheless appointed Aguilar to represent Garcia in this appeal.
      We first point out that a defendant is not entitled to his personal choice of
appointed counsel. Thomas v. State, 550 S.W.2d 64, 68 (Tex. Crim. App. 1977).
Furthermore, a trial court has no duty to search for counsel agreeable to the
defendant. King v. State, 29 S.W.3d 556, 566 (Tex. Crim. App. 2000). Second, we
note that this court has no authority to appoint counsel.
      Because Garcia has indicated that he would rather proceed pro se than be
represented by Aguilar, we must abate the appeal and remand the cause to the trial
court so that the trial court may reconsider the appointment of counsel in this appeal
and so that it may determine whether, after being warned of the dangers and
disadvantages of self-representation, Garcia competently and intelligently chooses
to exercise the right to represent himself. If it is determined that Garcia remains
indigent and is exercising his right to represent himself, the trial court must develop
evidence as to whether Garcia’s decision to proceed without counsel is knowingly
and intelligently made. See Faretta v. California, 422 U.S. 806 (1975); Ex parte
Davis, 818 S.W.2d 64 (Tex. Crim. App. 1991); Hubbard v. State, 739 S.W.2d 341,
345 (Tex. Crim. App. 1987); Webb v. State, 533 S.W.2d 780, 783–86 (Tex. Crim.
App. 1976). We note that Garcia need not appear in person at the hearing and that
the trial court may permit him to appear via telephone. The trial court is directed to
enter findings of fact and conclusions of law and to make any appropriate
recommendations to this court.
      The clerk of the trial court is directed to prepare and forward to this court a
clerk’s record containing the findings, recommendations, and any orders of the trial
court. The court reporter is directed to prepare and forward to this court the
reporter’s record from the hearing. These records are due to be filed in this court on
or before October 11, 2021.
                                          2
      The appeal is abated.


                                               PER CURIAM


August 12, 2021
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.




                                        3